Citation Nr: 0329446	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
depression, and bipolar disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from September 1954 
to July 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD, depression, and bipolar disorder and denied entitlement 
to TDIU.  


REMAND

The claim of entitlement to service connection for a 
psychiatric disability must be remanded for further 
development, and the claim of entitlement to TDIU must be 
remanded because it is inextricably intertwined with the 
service connection claim.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

The VA has a duty to assist the veteran in obtaining 
verification of his alleged in-service stressors.  Whenever 
the VA attempts to obtain records from a Federal department 
or agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A.  The veteran's December 1996, January 1997, February 
1997, and April 1997 reports of medical history and October 
1996, January 1997, and May 1997 lay statements allege that 
he suffered trauma in service when he was threatened with 
castration and subjected to a homosexual rape attempt in 
Germany in 1955.  An October 1996 lay statement from a 
service friend alleges that the veteran experienced sudden 
onset of distress symptoms after the castration threat and 
that the distress continued for the remainder of the 
veteran's tour of duty in Germany.  



Likewise, the VA has a duty to obtain or confirm the 
unavailability of the veteran's Social Security Disability 
(SSD) records, which are in the custody of a federal agency.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A December 1996 award 
letter from the Social Security Administration indicates that 
the veteran started receiving SSD benefits from December 
1996.  Therefore, the VA has a duty to assist the veteran in 
obtaining his SSD records or in confirming their 
unavailability.  

The veteran should also be scheduled for a VA psychiatric 
examination, which is necessary to determine the probability 
that a current psychiatric disability, to include PTSD, 
depression, and bipolar disorder, resulted from threats of 
castration or a homosexual rape attempt in Germany in 1955.  
A VA examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

Finally, a remand is necessary for the VA to inform the 
veteran which evidence he is to provide and which evidence 
the VA will attempt to obtain for him.  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  Quartuccio v. Principi , 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should make reasonable efforts 
to verify the veteran's alleged in-
service stressors through official 
channels.  



2.  The RO should obtain the veteran's 
SSD records, including related medical 
records, from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
the records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

3.  After completions of Steps #1 & 2, 
the veteran should be afforded a VA 
psychiatric examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA psychiatric examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed, 
and state a medical opinion as to: i) the 
medical classification of the veteran's 
current psychiatric disability(ies) 
according to the DMS-IV, if any, and the 
data for classification; and ii) whether 
the probability is greater than 50 
percent, equal to 50 percent, or less 
than 50 percent that a current 
psychiatric disability, to include PTSD, 
depression, and bipolar disorder, 
resulted from threats of castration or a 
homosexual rape attempt in Germany in 
1955, or from any other event in active 
service from September 1954 to July 1956.  
Any opinions expressed by the VA 
psychiatric examiner must be accompanied 
by a complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for a psychiatric 
disability, to include PTSD, depression, 
and bipolar disorder, and of entitlement 
to TDIU based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



